DETAILED ACTION
This is in response to the Amendment filed 4/12/2022 wherein claims 2-4 has been canceled and claims 1 and 5-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mecuson et al. (US 2015/0034412) in view of Hennig (US 2,420,135), Bunel et al. (US 2008/0110176), and Miller (US 2018/0274389).
Regarding Independent Claim 1, Mecuson teaches (Figures 1-3) an internal structure (1) of a primary exhaust duct of a turbomachine (see title, abstract), said internal structure (1) comprising:
a primary wall (24) comprising a surface of revolution about a longitudinal axis (see abstract and Figure 1), allowing air to pass through orifices (see Figure 1) and forming an internal surface of the primary exhaust duct (see Paragraphs 0002 and 0022),
an interior skin (11) comprising a surface of revolution about the longitudinal axis (see Figures 2-3 and Paragraph 0022), arranged inside (see Figures 1 and 3) the primary wall (24),
an upstream flange (12) and a downstream flange (13) which attach (via 241) the interior skin (at 11) to an interior of the primary wall (24; see Figure 1),
at least one separator (22) which is attached (via 220, 221) to the interior skin (11) and which extends from (see Figures 1 and 3) the interior skin (11) towards the primary wall (24), the at least one separator (22) extending in a plane generally parallel to the longitudinal axis (see Figures 1 and 3), between the upstream flange (12) and the downstream flange (13), and the at least one separator (22) being unattached to (see Figures 1 and 3) the primary wall (24).
Mecuson does not teach wherein the at least one separator comprises a base which is attached to the interior skin, and at least one tongue which is secured to the base, wherein the at least one separator is made of a flexible material so as to allow articulation at a joint between the base and the at least one tongue.
Hennig teaches (Figures 1-3) two concentric ducts (1, 16) including at least one separator (27) that extends between the two ducts (see Figure 3), wherein the separator (27) that is attached to the inner duct (via 29) and includes a tongue (shown schematically at 27; see Figure 3) extending between the inner duct (16) and the outer duct (1), wherein the at least one separator (30) is made of a flexible material (Column 3, line 50). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the at least one separator being attached to the inner duct and includes a tongue extending between the inner duct and the outer duct, the at least one separator is made of a flexible material, as taught by Hennig, in order to keep the centers of the two members in substantially fixed position relative to each other during expansion (see Column 1, lines 21-37 of Hennig).
Mecuson in view of Hennig does not teach that the separator includes a base that is secured to the tongue, wherein articulation is allowed at a joint between the base and the at least one tongue.
Bunel teaches (Figures 1-6b) two concentric ducts (16, 26) of an aircraft engine (abstract), wherein a separator (30) extends between the two ducts (see Figures 1-2b), wherein the separator (30) comprises a base (33) which is attached to (Paragraph 0042) the inner duct (26), and at least one tongue (35) which is secured to the base (33) and which extends between the inner duct (26) and the outer duct (16; see Figures 1-2b), wherein the at least one separator (30) is made of a flexible material so as to allow articulation at a joint (see Figures 2a-2b and Paragraphs 0044-0045) between the base (33) and the at least one tongue (35). Mecuson in view of Hennig and Bunel does not teach, as discussed so far, wherein a free end of the at least one separator is in contact against the primary wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig to have the separator include a base that is secured to the tongue, wherein articulation is allowed at a joint between the base and the at least one tongue, as taught by Bunel, in order to mount the fastening tab on the inner liner (Paragraph 0042 of Bunel) and retain the centering of the liner on the same longitudinal axis whatever the level of thermal stress applied to it (Paragraph 0044 of Bunel).
Miller teaches (Figures 1-4) at least one separator (22) that may be disposed between components in a turbomachine to stabilize them in their relative arrangement (Paragraph 0003), wherein the at least one separator (22) being unattached to (22 is are brazed to the inner wall 21 but are only in contact with the outer wall 5; see Paragraphs 0045- 0048) an outer wall (at 5), wherein a free end (the end of 22 which contacts outer wall 5 as the temperature increases; see Paragraph 0048 and Figure 2-3) of the at least one separator (22) is in contact against (Paragraphs 0009 and 0048) the outer wall (at 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig and Bunel to have the free end of the at least one separator be in contact against the primary wall, as taught by Miller, in order to improve the damping characteristics when the mounting element merely bears thereagainst and the deformation ensures frictional contact, making it possible to realize a damper which is self-adjusting or snaps into a damping-optimized position (Paragraph 0009 of Miller) and to ensure frictional contact to support the components in a vibration-damped manner (Paragraph 0048 of Miller).
It is further noted that a simple substitution of one known element (in this case, the separator element joined to the outer housing by a weld, as taught by Hennig) for another (in this case, the separator element joined to the outer housing by merely bearing against it to ensure frictional contact, as taught by Miller) to obtain predictable results (in this case, to assemble two components together and stabilize them in their relative arrangement) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 5, Mecuson in view of Hennig, Bunel, and Miller teaches the invention as claimed and as discussed above. Mecuson in view of Hennig, Bunel, and Miller does not teach, as discussed so far, wherein a free end of each tongue has a curvature.
Bunel teaches (Figures 1-6b) wherein an outer end (31) of each tongue (35) has a curvature (see Figures 2a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig, Bunel, and Miller to include the outer end of each tongue to have a curvature, as taught by Bunel, in order to retain the centering of the liner on the same longitudinal axis whatever the level of thermal stress applied to it (Paragraph 0044 of Bunel).
It is further noted that a simple substitution of one known element (in this case, the tongue shape as taught by Mecuson and Hennig) for another (in this case, the tongue shape as taught by Bunel) to obtain predictable results (in this case, to retain the center on the same longitudinal axis) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 7, Mecuson in view of Hennig, Bunel, and Miller teaches the invention as claimed and as discussed above. Mecuson further teaches (Figures 1-3) a turbomachine (see Paragraph 0021) comprising a primary exhaust duct bounded outwardly by a primary nozzle and inwardly by an internal structure (see Paragraph 0022) according to claim 1 (discussed above).
Regarding Claim 8, Mecuson in view of Hennig, Bunel, and Miller teaches the invention as claimed and as discussed above. Mecuson further teaches (Figures 1-3) an aircraft comprising at least one turbomachine (see Paragraph 0021) according to claim 7 (discussed above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mecuson et al. (US 2015/0034412) in view of Hennig (US 2,420,135), Bunel et al. (US 2008/0110176), and Miller (US 2018/0274389) as applied to claim 1, and further in view of Corser et al. (US 2019/0040757).
Regarding Claim 6, Mecuson in view of Hennig, Bunel, and Miller teaches the invention as claimed and as discussed above. Mecuson further teaches (Figures 1-3) a method for assembling an internal structure (1), wherein said assembly method comprises:
a first providing step during which the primary wall (24) is provided (see Figures 1 and 3),
a second providing step during which the downstream flange (13) is provided (see Figures 1-2),
a first attaching step during which the downstream flange (13) is attached to (via 241, 33) the primary wall (24),
a third providing step during which the interior skin (11) is provided (see Figure 2),
a fourth providing step during which at least one separator (22) is provided (see Figures 1 and 3),
for each at least one separator (22), a second attaching step during which each separator (22) is attached to (via 220, 221) the interior skin (11),
an introducing step during which the interior skin (11) and the at least on separator (22) are introduced into (see Figure 1) the primary wall (24),
a third attaching step during which the interior skin (11) is attached to (via 131) the downstream flange (13),
a fifth providing step during which the upstream flange (12) is provided (see Figures 1-3), and
a fourth attaching step during which the upstream flange (12) is attached to (via 241 and 121) the primary wall (24) and to the interior skin (11).
Mecuson in view of Hennig, Bunel, and Miller does not teach, as discussed so far, a stressing step during which each tongue of each separator is elastically deformed such that a distance between a center of the interior skin and the free end of each tongue is less than a radius of the primary wall or a releasing step during which each tongue is released so as to recover its original shape and such that a free end of each tongue is positioned close to the primary wall.
Corser teaches (Figures 1-10) a method of assembling a seal between first and second components (Paragraph 0042) including a stressing step (808) during which a body (426) of a seal (205) is elastically deformed such that a distance between a first component and the body is less than a distance between the first and second components (see Figures 4-6, Figure 10 and Paragraph 0042) and a releasing step (816) during which the body (426) is released so as to recover its original shape and such that a free end of each tongue is positioned close the a second component (see Figures 4-6, Figure 10 and Paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mecuson in view of Hennig, Bunel, and Miller to include the method of assembling a seal between first and second components including a stressing step during which a body of a seal is elastically deformed such that a distance between a first component and the body is less than a distance between the first and second components and a releasing step during which the body is released so as to recover its original shape and such that a free end of each tongue is positioned close the a second component, as taught by Corser, in order to install and remove a sealing system between two components (Paragraphs 0046-0047).

Response to Arguments
Applicant’s arguments, see Page 7 of the Remarks filed 4/12/2022, with respect to the rejections of previously presented claim 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the new combination of references being used in the current office action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741